UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6882


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM TERRENCE CROSS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:03-cr-00010-RBS-1)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Terrence Cross, Appellant         Pro Se. Laura Pellatiro
Tayman,   Assistant  United States        Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Terrence Cross appeals the district court’s

order   denying     reconsideration         of   its    previous     order      denying

Cross’s 18       U.S.C.   §    3582(c)(2)      (2006)   motion      for   a   sentence

reduction.    The district court’s order denying the reduction was

entered on April 13, 2010.                On April 19, Cross filed a motion

for   reconsideration         of   that   order,    which     the   district      court

denied.    As the district court lacked the authority to grant

reconsideration of its previous order, United States v. Goodwyn,

596 F.3d 233 (4th Cir.), cert. denied, 130 S. Ct. 3530 (2010),

we affirm the district court’s order denying reconsideration.

We    dispense     with   oral       argument      as   the    facts      and     legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                           2